Title: To George Washington from Charles-René-Dominique Sochet Destouches, 21 February 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        

                            
                            Monsieur:
                            a bord du Neptune, en rade de Newport Le 21. Fevrier 1781
                        
                        j’ai depêché il y a quinze jours, comme j’ai eu Lhonneur de le marquer a votre excellence, un vaisseau et
                            deux fregates pour cooperer avec Les troupes de Virginie, et tacher detruire Le parti qui depuis un mois ravage Les côtes
                            de cet etat. d’apres Les vents qui ont regné j’ai tout Lieu de croire que cette division de L’escadre du roi est entrée
                            dans La baye de chesapeak vers le 12 de ce mois, et Le coup doit être actuellement porté, au moins pour ce qui regarde la
                            destruction de la flotte et de son escorte. dans Le cas, cependant ou Le succès de L’expedition n’auroit été aussi
                            complet qu’il y a Lieu Lesperer, je donne ordre a la fregate L’hermione, qui est prête a faire voiles, de proteger le
                            passage des troupes que votre excellence destine a joindre Les milices de la Virginie, et je charge mr de La Touche det
                            tacher par tous des moyens possibles de faire parvenir au commandant de la division L’ordre de rentrer dans La baye de
                            Chesapeak, si Les troupes d’Arnold n’avoient pas encore mis bas Les armes.
                        pour favoriser encore plus Le succès de cette expedition et empêcher des ennemis, qui jusqu’ici semblent n’en
                            avoir pas connoissance, d’y apporter aucun obstacle, je vais chercher a Leur donner de l’inquietude en ordonnant de
                            concert avec mr Le Comte de Rochambeau, des preparatifs, qui Leur annonceront de la part de L’escadre entier Le projet
                            d’une expedition. J’ai L’honneur d’être avec respect, Monsieur, de Votre excellence Le tres humble et tres obeissant
                            serviteur
                        
                            Destouches
                        
                    